IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ZACHARY LITTLETON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1029

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 26, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Lanitra S. Sanchez of Sanchez Law, Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the order denying defendant’s pro se amended motion for postconviction

relief in Escambia County Circuit Court case number 2009-CF-5574. Upon issuance

of mandate in this cause, a copy of this opinion shall be provided to the clerk of the

circuit court for treatment as the notice of appeal.

RAY, BILBREY, and KELSEY, JJ., CONCUR.